Citation Nr: 0711752	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected ostreochondritis dessicans, left ankle.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for instability due to service-connected derangement 
of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In October 2003, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

In September 2004, the veteran testified at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In March 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
obtain recent VA treatment records, afford the veteran a VA 
examination of his left ankle, and issue a statement of the 
case regarding the veteran's claim for a higher initial 
evaluation for his left knee disability.  

In February 2006, the RO awarded a separate 20 percent rating 
for loss of extension and effusion of the left knee under 
Diagnostic Code 5010-5258.  The veteran did not appeal this 
determination.


FINDINGS OF FACT

1.  The veteran's ostreochondritis dessicans, left ankle does 
not result in ankylosis.  

2.  The veteran's derangement of the left knee does not 
result in ankylosis, limitation of flexion less than 90 
degrees, or any limitation of extension.  

3.  The veteran's left ankle and/or left knee disabilities do 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
service-connected ostreochondritis dessicans, left ankle, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5270, 5271 (2006).  

2.  The criteria for a rating higher than 30 percent for 
instability due to service-connected derangement of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006).  

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's left ankle 
and/or left knee disabilities.  38 C.F.R. § 3.321(b)(1) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
May 2001, October 2002, February 2004, and May 2006.  The May 
2001 letter was provided the veteran prior to the initial 
adjudication of his claim for service connection for a left 
knee disability in February 2002.  This letter referenced the 
veteran's April 2001 claim in which he sought service 
connection for his left knee secondary to his service 
connected left ankle disability.  He was asked to submit 
evidence, which would include that in his possession, to the 
RO.  While this letter did not provide him with notice as to 
the specific requirements for establishing secondary service 
connection, this deficiency cannot result in prejudice to the 
veteran because, as explained below, his claim for service 
connection has been more than substantiated, it has been 
proven.  The October 2002 letter did inform the veteran of 
the general requirements to substantiate a service connection 
claim; evidence of an injury that began in or was made worse 
during service or an event in service causing injury or 
disease, a current disability, and a nexus between the in-
service event or injury and the current disability.  

The February 2004 letter was provided the veteran prior to 
the initial adjudication of his claim for an increased rating 
for his left ankle disability, in July 2004.  This letter 
informed the veteran of the requirements of a successful 
claim for an increased rating and of his and VA's respective 
duties in obtaining evidence.  He was also asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The May 2006 letter provided the 
veteran with notice as to assignment of disability ratings 
and effective dates.  The content and timing of the May 2001 
and February 2004 notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The content of 
the May 2006 letter complied with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The timing of the notice regarding effective dates cannot 
result in prejudice to the veteran.  As the Board is denying 
this claim, any question as to assignment of an effective 
date is rendered moot.  

To the extent that notice was deficient with regard to his 
claim for a left knee disability, any such error is not 
prejudicial to the veteran.  The veteran's claim for a higher 
rating for his left knee disability arises from the rating 
decision that granted service connection for this disability.  
Because service connection was granted, an initial disability 
rating assigned, and an effective date assigned, his claim 
was more than substantiated, thus satisfying the purpose of 
38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  The filing of a notice of 
disagreement with the rating assigned does not trigger 
additional VCAA notice requirements.  Id. at 493.  The Board 
is aware that Dingess addressed the situation where an 
initial decision was rendered prior to enactment of the VCAA.  
However, in Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007), the Court addressed the situation where VCAA 
notice was deficient in cases initially decided after 
enactment of the VCAA.  In Dunlap the Court cited its holding 
in Dingess and held that in such cases even if first element 
notice (notice as to the evidence needed to substantiate a 
claim) is lacking, but the claim is subsequently 
substantiated, the Court will not presume prejudice.  Id. 
slip op. at 9.  

In the instant case, not only was the veteran's claim for 
service connection proven, but the maximum rating available 
under the applicable diagnostic code was initially assigned 
as of the date of claim.  Furthermore, during the October 
2003 DRO hearing, the veteran engaged in extensive discussion 
of the relationship between his left knee disability and his 
left ankle disability, including treatment he had received 
for both, the approximate dates of the treatment and the 
extent of his disability, as well as a medical opinion 
rendered regarding his left knee disability.  Hearing 
transcript at 4-8.  As he clearly understood the content of 
the required VCAA notice, it cannot be said that he was 
prejudiced by any defect in such notice.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any additional evidence.  Appropriate 
VA examinations were afforded the veteran in October 2003, 
April 2004, and October 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

In evaluating musculo-skeletal disabilities, when functional 
loss is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 207-
08 (1995).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled. Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy. Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).


Left ankle

Service connection for ostreochondritis dessicans of the left 
ankle was established by rating decision dated in April 1977 
and the current disability rating of 20 percent was assigned, 
effective in June 1977, under Diagnostic Code 5271-5003 for 
limitation of motion due to arthritis.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

The veteran's disability of the left ankle is currently rated 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5003, for arthritis of the left ankle.  Diagnostic Code 5003 
directs VA to rate degenerative arthritis based on limitation 
of motion of the affected joint.  Ratings for limitation of 
motion of the ankle are provided for under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The maximum rating available under 
this Diagnostic Code is 20 percent, the current rating 
assigned to the veteran's left ankle disability.  Therefore, 
a showing of functional loss due to pain on motion cannot 
result in a rating higher than that already assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

Only Diagnostic Code 5270 provides ratings higher than 20 
percent for a disability of the ankle.  However, Diagnostic 
Code 5270 requires a finding of ankylosis of the ankle.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran has never been 
diagnosed with ankylosis.  Indeed, the veteran was found to 
have normal interior and exterior rotation of his left ankle 
during the November 2004 examination and 40 degrees of 
plantar flexion during the November 2006 examination.  As the 
veteran has demonstrated motion of the left ankle, a rating 
based on ankylosis would be inappropriate.  

For these reasons, the veteran's claim for a higher schedular 
rating for his ostreochondritis dessicans of the left ankle 
must be denied.  



Left Knee

Service connection for derangement of the left knee was 
granted in the rating decision on appeal.  A 30 percent 
rating was assigned under 38 C.F.R. § 4.71a Diagnostic Code 
5257, for instability of the left knee.  In a February 2006 
rating decision, the RO assigned an additional, separate 
rating of 20 percent for loss of extension and effusion under 
Diagnostic Code 5010-5258.  

This claim for an evaluation in excess of 30 percent for 
derangement of the left knee, originated from the RO decision 
that granted service connection for that disability.  The 
claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

38 C.F.R. § 4.71a Diagnostic Code 5257 provides for a maximum 
rating of 30 percent for severe impairment of the knee of 
recurrent subluxation or lateral instability.  As the 
veteran's disability of the left knee is already assigned a 
30 percent rating, no higher rating under Diagnostic Code 
5257 is available.  Similarly, the highest rating available, 
20 percent, under 38 C.F.R. § 4.71a Diagnostic Code 5258, for 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint, has already 
been assigned to the veteran's disability of the left knee.  

Because the veteran has always demonstrated motion of the 
left knee and has never been diagnosed with ankylosis of the 
left knee, genu recurvatum, or malunion or disunion of the 
tibia and fibula, 38 C.F.R. §4.71a Diagnostic Codes 5256, 
5262, and 5263 are not for application.   

The Board has considered whether a separate rating is 
available for limitation of motion or painful motion of the 
left knee.  All VA examinations since October 2003 have found 
the veteran to suffer from arthritis of the left knee.  38 
C.F.R. § 4.71a Diagnostic Code 5003 provides that painful 
motion due to arthritis should be rating as limitation of 
motion of the affected joint and that if the limitation would 
otherwise be noncompensable under the criteria set out for 
the particular joint, a 10 percent rating should be assigned 
for painful motion.  The most limited flexion of the 
veteran's left knee was found during the October 2003 VA 
examination, where flexion was limited to 90 degrees by pain.  
Thus, this finding includes consideration of limitation of 
function due to pain as required by 38 C.F.R. § 4.40 and § 
4.45.  Even a non-compensable rating is not available unless 
flexion is limited to 60 degrees or less.  See 38 C.F.R. § 
4.71a Diagnostic Code 5260.  

38 C.F.R. § 4.71a Diagnostic Code 5261 does not provide for 
even a non-compensable rating for limitation of extension 
less than 5 degrees.  No evidence of record shows the veteran 
to be limited in extension of the left knee.  Therefore, a 
rating under Diagnostic Code 5261 is not available.  

A 10 percent rating for painful motion on flexion or 
extension, as provided for by Diagnostic Code 5003, would not 
be appropriate in this case.  38 C.F.R. § 4.14 prohibits 
assigning ratings under more than one diagnostic code for the 
same manifestation of a disability.  The veteran is already 
assigned a 20 percent rating under Diagnostic Code 5258, 
which requires frequent episodes of "locking," pain, and 
effusion into the joint caused by dislocated semilunar 
cartilage.  As this Diagnostic Code contemplates pain, the 
veteran is already being compensated for pain on motion of 
his left knee.  Furthermore, although the RO made a finding 
of loss of extension and effusion, there is no evidence of 
"locking" and while the veteran has exhibit limitation of 
flexion due to pain, there is no evidence of limited 
extension.  Any additional rating for pain on motion of the 
veteran's left knee would constitute pyramiding, and would 
thus be inappropriate.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-
04.


Extraschedular considerations

In the veteran's July 2006 substantive appeal, he asked VA to 
take into account extraschedular considerations.  To accord 
justice in an exceptional case where the scheduler standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected 
disabilities of the left knee and left ankle.  In the October 
2005 examination report, the examiner indicated that the 
veteran has not had gainful employment since 1978, when he 
sustained a work related low back injury.  Thus, the record 
is absent for any evidence that the veteran's disabilities on 
appeal have caused marked interference with employment.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected ostreochondritis dessicans, left ankle, is 
denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for instability due to service-connected derangement of the 
left knee is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


